Citation Nr: 0815235	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  07-15 854	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disability of 
the left foot, including malignant melanoma of the left heel 
and fungus, as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel

REMAND

The veteran had active military service from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran's claims file was 
subsequently transferred to the Louisville, Kentucky RO.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2008.  A transcript of that 
hearing is of record.

The veteran contends that the development of his malignant 
melanoma was due to his exposure to herbicides while in 
Vietnam.  In this case, the veteran's DD Form 214 shows that 
he served in Vietnam and therefore, exposure to herbicides is 
conceded.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  However, 
malignant melanoma is not one of the diseases noted under 
38 C.F.R. § 3.309(e) (2007) as a disease having a positive 
association with herbicide exposure.  Additionally, there is 
no indication that the veteran's malignancy was manifested 
during the one-year period following his separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007) (service 
incurrence may be presumed for malignant tumors that were 
manifested to a compensable degree within a year of 
separation from qualifying active military service).  
Therefore, the veteran's malignant melanoma is not presumed 
to be the result of an in-service disease or injury.  

The Board notes that presumptive service connection procedure 
does not foreclose proof of direct service connection, and 
the claimant has a right to prove causation.  See Combee v. 
Brown, 34 F.3d 1039 (1994).  As such, in order to establish 
service connection for malignant melanoma, a medical opinion 
is needed that shows a relationship between military service, 
or the claimant's exposure to herbicide agents during 
military service, and the development of malignant melanoma.  

Here, although the treatment records reveal a current 
diagnosis of malignant melanoma, the veteran's service 
medical records do not contain complaints or treatment 
related to skin cancer, or any other type of skin condition.  
Further, his entrance and discharge examinations reveal a 
normal clinical evaluation for the skin, and the first post-
service medical evidence in the record diagnosing the veteran 
with malignant melanoma was not until January 2005, more than 
30 years after separation from service.  

However, despite the lack of in-service evidence of a skin 
disability, there is competent medical evidence of record 
indicating a connection between the veteran's currently 
diagnosed malignant melanoma and his Vietnam service.  
Specifically, the record contains a February 2007 medical 
opinion by D.M., M.D./PhD, stating that he was a melanoma 
specialist who dealt with the disease for the past 30 years, 
and that because of the veteran's exposure to a variety of 
"exfoliants" in Vietnam, he was somewhat suspicious and 
believed that the veteran's heel melanoma may be related to 
environmental exposure.  Another opinion by Dr. M. dated in 
December 2007, stated that because the veteran was exposed to 
a variety of "exfoliates" in Vietnam, he believed that his 
heel melanoma was clearly related to environmental exposure, 
noting that he had carefully reviewed the medical literature 
in this area, which supported his conclusion.  The record 
also contains an April 2008 follow up submission from Dr. M. 
listing the medical literature that he relied on to support 
his opinion that the veteran's metastatic melanoma of the 
heel was caused by exposure in Vietnam.  The list of articles 
submitted by Dr. M. in support of his opinion include, among 
others, articles entitled, "Agent Orange and Cancer:  An 
Overview for Clinicians," "Exposure to Agent Orange and 
Occurrence of Soft-Tissue Sarcomas or Non-Hodgkin Lymphomas: 
An ongoing study in Vietnam," "Health status of Air Force 
Veterans occupationally exposed to herbicides in Vietnam," 
"Cancer in the U.S. Air Force Veterans of the Vietnam War," 
and an article entitled, "Did TCDD Exposure or Service in 
Southeast Asia Increase the Risk of Cancer in Air Force 
Vietnam Veterans Who Did Not Spray Agent Orange?" 

Although Dr. M. opined that the veteran's malignant melanoma 
was related to herbicide exposure in Vietnam, the only 
rationale provided was the list of articles mentioned above.  
Dr. M. did not provide any further detail regarding what 
specific supporting evidence within the articles led him to 
conclude that there was a in fact a connection between in-
service exposures and current malignant melanoma.

VA regulations state that the Secretary has an obligation to 
provide the veteran with a medical examination or to obtain a 
medical opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i) (2007). 

Here, the Board finds that an additional medical opinion is 
required as part of its duty to assist because, although Dr. 
M.'s opinion does not provide sufficient evidence for the 
Board to make a decision on the claim, it does indicate that 
the veteran's current disability may be associated with 
service, thereby dictating the need for further evidentiary 
development.  38 C.F.R. § 3.159(c)(4)(i) (2007).

As such, the Board will remand to obtain a medical nexus 
opinion in order to determine whether the development of the 
veteran's malignant melanoma is attributable to his military 
service, including as due to herbicide exposure.  
Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The veteran should be given 
opportunity to supplement the record.  He 
should be notified that Dr. M. did not 
indicate which of the scientific articles 
supported his December 2007 opinion and 
why.  The veteran should be given 
opportunity to obtain such explanatory 
information.  

2.  A physician with appropriate 
expertise in epidemiological studies and 
the incidence of cancer relating to 
herbicide exposure should be asked to 
review the claims file, the studies cited 
by Dr. M. and any other scientific 
treatises as deemed necessary to provide 
a nexus opinion regarding the medical 
probability that the veteran's malignant 
melanoma of the left heel is attributable 
to his active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that the veteran's malignant melanoma is 
attributable to military service, 
including presumed herbicide exposure.  
The examiner should provide a thorough 
rationale for his/her opinion, commenting 
on Dr. M's opinion and the bases for the 
opinion.  If the reviewer's opinion 
differs from Dr. M's, then the reviewer 
should explain why and refer to evidence 
of record and scientific treatises that 
support such a position.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review.

The AOJ should make sure that the nexus 
opinion complies with this remand and the 
questions presented in the request, 
especially with respect to detailing any 
connection to military service.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

